Title: Thomas Jefferson to John Stevens, 23 November 1818
From: Jefferson, Thomas
To: Stevens, John


          
            Sir
            Monticello 
				  Nov. 23. 18.
          
          Age, and it’s consequent infirmities of body & relaxation of mind, have obliged me to retire from all general correspondence. I am no longer equal to the labors of the writing table. there is moreover a natural term when age should know itself, withdraw from observation, and leave to the new generation the management of it’s own concerns. with my best wishes in favor of every improvement which may better the condition of mankind, at my period of life tranquility and rest from cares are the summum bonum. trusting therefore to your kind consideration for my excuse, I return you the papers inclosed to me, unread, and unopened with the assurance of my high respect and esteem.
          Th: Jefferson
        